Exhibit Agreement for Exploration, Production and Strategic Services between Index Oil and Gas, Inc. and ConRon Consulting Inc. On the 1st day of February 2008, Index Oil and Gas, Inc (the “Company” or “Client”) and ConRon Consulting Inc (the “Contractor”) agree that the Contractor will supply exploration, production and strategic business services as may be requested by the Company for a fee of $2000 per day, to a maximum of 10 working days equivalent per calendar month. The Contractor agrees to be subject to the attached (Exhibit A) confidentiality agreement. Additional time worked will be invoiced based on $250 per hour.This service can begin upon execution of this agreement. Services will include but not be limited to: 1. Managing the Company’s existing contract with Moyes & Co. 2. Advising the Company on merger and acquisition opportunities, present both by Moyes & Co, the Company or the Contractor. 3. Preparing presentation material including technical and financial information. 4. Advising the Board of Directors of the Company. 5. Undertaking technical and commercial reviews of forward opportunities as requested by the Company. 6. Acting as Senior Vice President of Exploration and Production both internally within the Company and for the external community. The term of the contract will have an initial period of four (4) months from the date of this agreement (“Initial Term”) and; may be extended by mutual written agreement by both parties for a further term of three (3) months (the “Second Term”), which may be terminated by written notice of ten (10) days in either term. In addition to the base monthly retainer, the Company will grant to the Contractor 75,000 (seventy five thousand) shares of stock in the Company. The stock will be awarded 4/7 (42,857) after 4 months, plus 3/7 (32,143) after 7 months. The award of stock associated with the provision of services for the Second Term is subject to the agreement being extended beyond the Initial Term for a further 3 months. The stock will be tradable on the first date that the Company registers the stock (although the Company has no obligation to register the stock), or under the prevailing conditions of Rule 144, whichever occurs first. The Initial Term will end on 31st May Success Fee: Contractor will be assigned a Success Fee comprising: (i) Stock Options to purchase up to 200,000 (two hundred thousand) shares of common stock of the Company (or its successor) (the “Options”), which Options shall be granted at closing of the Company acquiring a working interest or other beneficial ownership in any opportunity identified by or evaluated by the Contractor on behalf of the Company during the term of this Agreement and associated with the Moyes Contract (see note 1 above) (the “Transaction”).The Company shall make its best endeavors to seek the approval of the Options by the Board, and if required the Shareholders, on the date of the approval of the Transaction. The Options shall vest on the closing date of the Transaction and shall have a strike price set 10% above the closing market on the day the Transaction closes. This provision for a Success Fee on any closed Transaction with an entity or an asset identified in writing by Contractor for granting of Options shall remain valid for eighteen (18) months after termination of this agreement. 1 If the Options are not approved by the Board or Shareholders, the Company will grant to the Contractor or the Contractor’s assignee the equivalent value in Company stock as calculated under the Black Scholes method. (ii) Options in the Company or its’ successor, with an aggregate strike price of 3.5% (Three and One Half Percent) of the full purchase price attributed to the entity and or asset acquired, at closing, of the Company’s acquired working interest or other beneficial ownership in any opportunity identified solely by or evaluated by Contractor. For the avoidance of doubt this opportunity must be outwith those defined in Exhibit B or any opportunity that appears on the Moyes Twice Monthly Progress Report (as such term is defined in the Company’s contract with Moyes & Co.). The Company shall use its best endeavors to seek the approval of the Options by the Board, and if required the Shareholders, on the date of the approval of the acquisition. The Options shall shall vest on the closing date of the Transaction and shall have a strike price set 10% above the closing market price on the day the Transaction closes. This provision for a Success Fee on any closed Transaction with an entity or an asset identified in writing, by Advisor for granting of Options shall remain valid for eighteen (18) months after termination of this agreement. If the Options are not approved by the Board or Shareholders, the Company will grant to the Contractor or the Contractor’s assignee the equivalent value in Company stock as calculated under the Black Scholes method. Termination: After the Initial Term, either party may terminate the engagement hereunder at any time without cause by giving the other party ten days prior written notice and before the scheduled termination date, the end of such period being the effective date of termination hereunder. If the Company terminates this agreement for its convenience, the provisions hereof relating to compensation, confidentiality, reimbursement of expenses incurred as part of normal duties and agreed by the Company prior to the effective date of the termination shall survive any such termination.If the Company terminates this agreement for the Contractor's default or if the Contractor terminates this agreement, the provisions hereof relating to compensation, confidentiality, reimbursement of expenses incurred prior to the effective date of the termination, but excluding future professional fees under the Initial Term, shall survive any such termination. Disputes will be addressed using Texas Law. Signature: /s/Lyndon West Signature: /s/ Ron Bain Lyndon West Ron Bain Chief Executive Officer President Index Oil and Gas Inc ConRon Consulting Inc Suite 440 9406 Fenchurch Drive 10,000 Memorial Drive Houston, Texas 77379 Spring, Texas 77379 Phone: Phone: 2 Agreement for Exploration, Production and Strategic Services between Index Oil and Gas Inc. and ConRon Consulting Inc. Addendum #1 On the 1st day of June 2008, Index Oil and Gas Inc (the “Company” or “Client”) and ConRon Consulting Inc (the “Contractor”) agree to the following amendments to their agreement dated 1st February 2008 in that the Contractor will supply exploration, production and strategic business services as may be requested by the Company for a fee of $2000 per day, for the first 10 working days equivalent supplied per month.
